gy ¿y gour^
Crawford, J.
The important question presented by the record in this case, and the only one upon which an error might be predicated, is whether a defendant in replevin, in whose favor a judgment for the value of the goods replevied, and damages for detention, with costs, has been rendered in the Circuit Court, is entitled to a capias ad satisfa-ciendum against the plaintiff to enforce his judgment.
We regret that this question is not open in the present case ; and so far as this case is concerned, we cannot discuss it. At the December Term, 1851, of the Supreme Court, it was determined that the pleas of justification interposed by the defendants were bad, because a ca. sa. could not issue on a judgment in favor of the defendant in replevin, as above stated. The case was remanded, and after a trial in the Circuit Court, it is now before us on a writ of error.
However we might differ with the conclusion of the Supreme Court, as contained in the opinion given, still it must be esteemed, for all the purposes of the present case, res adgudicata. (Vide The Washington Bridge Co. vs. Stewart and others, 3 Howard, 413.)
As we discover no other error in the case, we are, with reluctance, compelled to affirm the judgment of the Circuit Court.